Porter, J.
delivered the opinion of the court. The appeal was granted, returnable on the 1st day of September term, 1822, and it *574has beep filed on the first day of the present term. In a case, similarly circumstanced, we have just decided, under the provisions of the act, regulating the mode of bringing up causes to the court, that the appeal ought to be dismissed—this requires the same judgment—2 Martin’s Digest, 442, no. 6.
West’n District
Sept. 1823.
Baldwin for the plaintiffs, Thomas for the defendant.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.